KITCHENS, Justice,
concurring:
¶ 29. I agree that Harris’s sentence must be reversed, but for much simpler reasons. Harris was convicted of aggravated assault and possession of a firearm by a convicted felon and sentenced to twenty years and ten years, respectively, as an habitual offender. The trial court sentenced Harris to an additional ten years under Mississippi Code Section 97-37-37(2) because Harris had used a firearm during the commission of the aggravated assault. However, Section 97-37-37(2), the firearm enhancement, does not apply when “a greater minimum sentence is otherwise provided by any other provision of law.” Because Harris’s conviction for aggravated assault as an habitual offender carried a sentence of twenty years, the additional firearm enhancement does not apply. Based on the plain language of the statute, Harris’s sentence should be vacated and the matter remanded to the trial court for resentencing -without the firearm enhancement.
WALLER, C.J., JOINS THIS OPINION.